Citation Nr: 1721434	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO. 12-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from August 1970 to December 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi.


FINDINGS OF FACT

A right knee disability was not incurred in, aggravated by and is not otherwise attributable to service.


CONCLUSION OF LAW

The criteria for an award of service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection is not warranted on a direct basis because the evidence fails to establish a nexus between the appellant's current right knee disability and his service.

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a). Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the applicable laws and regulations permit service connection during a period of ACDUTRA or inactive duty for training (INACDUTRA) for (1) a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or (2) and injury incurred or aggravated while performing INACDUTRA. See 38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2016).

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods. Paulson v. Brown, 7 Vet. App. 466, 470 (1995). As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran. Id. 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" by virtue of ACDUTRA service alone. Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Id. at 48.

In the appellant's extensive post-service medical records, there is no medical opinion that supports the appellant's contention that his current right knee disability is etiologically related to his in-service injury. 

The appellant's service treatment records (STRs) show that he was treated in October 1970 when he reported mild knee pain while on ACDUTRA. The appellant stated that he banged his knee on some rocks while low crawling. He was treated with an ace wrap and a painkiller. Later that same month, he reported parapatellar pain in his right knee. The McMurray test was negative. Mild patellar grating and laxity of patella without dislocation were noted and he was diagnosed with probable mild chondromalacia. The appellant was treated with continued use of an ace wrap and pain killers. The appellant recalls being told he needed a knee replacement at this time. However, the STRs do not reflect this recommendation and there is no follow-up requested or recorded in the records. 

The appellant indicated a history of "trick" or locked knee in his 1970 pre-induction Report of Medical History; however, the Report of Medical Examination indicated his lower extremities were normal. The appellant never underwent knee replacement surgery and subsequently denied a history of knee problems on periodic examination in May 1974, and the examining physician once again noted the appellant's lower extremities as normal. The Board finds this inconsistency to be indicative of a lack of right knee disability at the time of the May 1974 physical. 

The appellant does not have any subsequent documented reports or complaints of right knee pain until 1992. The appellant states that he received treatment from two physicians from 1992 to 1993 for his right knee, and he recalls that he was advised to have knee replacement surgery. VA attempted to secure these private treatment records but received a negative response from one physician and no response (to numerous requests) from the other. The appellant also did not submit the records to the VA so the medical evidence contained in those records is not before the Board. 

The first post-discharge medical evidence of right knee pain that is of record is from a private clinic in August 2001. The appellant complained that his knee occasionally gave out and that he experienced pain, swelling and popping in his right knee. The appellant's earliest records at the private clinic date from 1995 when he was seen for various conditions with no mention of right knee pain, abnormalities or injuries (including the 1970 in-service injury) in any of the appellant's pre-2001 medical records at this facility. 
At least 20 years lapsed between the October 1970 in-service event and the appellant's subsequent complaints of knee pain. The Board finds that, in this particular instance, this large lapse in time weighs against a finding of nexus. See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) ("a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service"). The Board arrives at this determination because this lapse in time is inconsistent with the appellant's characterization of his in-service injury and recommended treatment. The appellant recalls being told he needed a knee replacement surgery but there is no evidence he had surgery in service or post service. The appellant finished his active duty training and inactive duty training. He also spent 25 years in a physically demanding job as a pipe inspector where walking, standing and kneeling for prolonged periods of time were a regular part of his day. See January 2010 Form SSA-3368. Aside from the October 1970 in-service injury, there are no claimed or recorded events or injuries that reflect a right knee disability until August 2001.

Rather, the preponderance of the evidence is against a finding of nexus.  In connection with his claim, the appellant underwent a VA examination in June 2015. The VA examiner noted degenerative findings in the appellant's right knee. The appellant was diagnosed with a right knee meniscal tear, bilateral knee osteoarthritis and bilateral knee degenerative arthritis. After examining the appellant and reviewing the claims file, the examiner opined that it was less likely than not that the appellant's right knee disability was incurred in or caused by the in-service injury. 

The examiner provided the rationale that "despite the appellant's statement that he had right knee pain daily since 1970, there is no hard data to support that contention with multiple entries showing no knee complaints at any health care evaluation from 1970 to 2001." The examiner also based his opinion on the finding that there is no chondromalacia patella currently present in the appellant or at any time after the 1970 examination. The examiner's current findings of osteoarthritis and meniscus injury are not sequelae of, or related to, chondromalacia patella. The examiner opines that both of the appellant's current conditions are more likely than not related to age and prolonged morbid obesity.
The Board finds the June 2015 examination to be highly probative. The June 2015 examination considers and addresses all of the medical and lay evidence of record. Additionally, the VA examiner outlines the appellant's October 1970 symptomatology and compares it to the current symptomatology. The October 1970 STRs reflect findings of mild patellar grating, laxity of the patella without dislocation and a diagnosis of probable mild chondromalacia. There has not been a medical finding of laxity or chondromalacia in the right knee since 1970. This leads the Board to find the October 1970 diagnosis to be an acute and transient injury as indicated by the examiner in the June 2015 examination. The VA examiner also opined that the current right knee disability, which is degenerative in nature, is not sequelae of chondromalacia. These marked differences weigh heavily against a finding of causality between the in-service injury (mild chondromalacia) and the appellant's current right knee disability (degenerative arthritis and meniscal tear) because there is no medical indication that they are pathologically similar or etiologically related.

The Board has considered the appellant's statements and lay evidence submitted by the appellant's spouse, sister, and former coworker.  The Board finds that these statements assist in establishing the appellant's various current medical conditions; however, they lack probative weight for establishing a nexus between the condition and service. The lay statements address the in-service injury and current injury but none provides any specific detail about their observations as to how and when the appellant was permanently and physically impacted by the injury. Further, none of these individuals is competent to make medical diagnoses of degenerative arthritis and meniscal tear because neither condition is capable of lay observation. 38 C.F.R. § 3.159 (2016). To the extent that the lay statements purport to establish a continuity of pain since service, the Board finds these statements inconsistent with the 1974 record from the appellant denying knee problems and the corresponding examination documenting no knee problems, and the first documented complaint of knee pain occurring long after service despite complaints of other conditions.  These inconsistencies compel the Board to find that the more recent statements are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the honesty or moral character of those providing the lay statements; the affiants are attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that they are not accurate historians as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them probative weight.  Id.  

In light of the highly probative June 2015 examination in conjunction with the 1970 and 1974 physician-reports failing to document any knee condition, as well as the prolonged lapse in time without medical complaint, the Board finds that the preponderance of the evidence is against the finding of a nexus between the appellant's in-service injury and his current right knee disability. Thus, service connection is not warranted. 38. C.F.R. § 3.303. As the preponderance of the evidence weighs against a finding of nexus, the benefit-of-the-doubt doctrine is not for application, and the service-connection claim for a right knee disability must be denied. See id.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


